Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-6-2006

Gonzalez v. Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1518




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Gonzalez v. Holt" (2006). 2006 Decisions. Paper 1298.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1298


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     NO. 05-1518
                                  ________________

                             FRANCISCO GONZALEZ,
                                      Appellant

                                           v.

            RONNIE HOLT, Warden, FCI-Schuylkill; A. LEONARD, Unit
                Manager, FCI-Schuylkill; Mr. PLESH, Case Manager,
        FCI-Schuylkill; BOP ADMINISTRATIVE REMEDY COORDINATOR
                     ____________________________________

                   On Appeal From the United States District Court
                       For the Middle District of Pennsylvania
                    District Judge: Honorable Richard P. Conaboy
                              (D.C. Civ. No. 05-cv-00086)
                   _______________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 27, 2005

            BEFORE: ROTH, McKEE and ALDISERT, CIRCUIT JUDGES

                                 (Filed: April 6, 2006 )

                             _______________________

                                    OPINION
                             _______________________

PER CURIAM.

      Appellant Francisco Gonzalez pled guilty in the United States District Court for

the Southern District of New York to one count of conspiracy to commit robbery
affecting interstate commerce, in violation of 18 U.S.C. § 1951. On September 13, 2000,

he was sentenced to 151 months in prison. On January 13, 2005, Gonzalez commenced

this 28 U.S.C. § 2241 habeas corpus proceeding in the United States District Court for the

Middle District of Pennsylvania, claiming that the Bureau of Prisons (BOP) has erred in

projecting his release date based on its award of good-time credits. According to

Gonzalez, he is entitled to an award of 679 days of good-time credit over the life of his

sentence rather than the 592 days that the BOP has projected he will earn based on the

actual amount of time Gonzalez will serve. Gonzalez contends that the BOP has

misinterpreted 18 U.S.C. § 3624(b).

       The District Court denied the habeas petition, concluding that the BOP’s method

of calculating good-time credit is not arbitrary, capricious, or contrary to the language of

§ 3624(b). Gonzalez timely filed this appeal. We have appellate jurisdiction pursuant to

28 U.S.C. §§ 1291 and 2253(a).

       In O’Donald v. Johns, 402 F.3d 172 (3d Cir. 2005), this Court recently rejected the

same argument that Gonzalez advances here. In O’Donald, we held that although the

meaning of § 3624(b) is ambiguous, we must defer to the BOP’s reasonable interpretation

of the statutory language. Id. at 174. Gonzalez’s challenge to the calculation of his good-

time credit is identical to that raised and rejected in O’Donald. As such, we will affirm

the District Court’s denial of the habeas petition.




                                           2